Title: From Abigail Smith Adams to Catherine Nuth Johnson, 29 December 1810
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



My Dear Madam
Quincy December 29 1810

I have to acknowledge the receipt of your favour of december 15th. and the pleasure of congratulating you, upon the safe arrival and safety of your son; Who I hope enjoys good health, pray tender him my regards, and assure him of my sincere wishes for his prosperity! and success in buisness. You have a double joy also in the return of Mrs Pope to your city. I hope she has not sufferd any inconvenience from her long journey. As you not long since informed me of your expected Guests—I feel myself interested in their safe conduct, of which I request you to give me early information; particularly of Nrs Buchannan, who was unfortunate before—
I always call duplicates of Letters, the Disappointment; Yet the Duplicate, often reaches before the original, We have experienced several of these disappointments of late, when I expected a new treat. I have found only a repition of the old one, altho that was exquisite when new, We thirsted for more originals from the same fountain one original Letter only was contained in the packet which was for George from his Father,
I know not what the Presidents intentions may be towards our Adams. I presume mr Adams has informd him of the dificulties he has to encounter, as well as the mortifications to which he is Subject, for in a Letter to his Father of 2d Sepr he says, “Monsieur de Callieres in his Manicire de Negocier avec les Souverains, says that Princes should send Ambassadors of large fortunes of their own; and willing to spend their own income as well as their Salleries for the credit of their Country” he adds I shall recommend this advise to the President of the United States, for it is still more applicable to Republican, than to princely Economy,
It will certainly be the duty of the President o free up the vacancy made in the judiciary by the death of Judge Cushing, Clamour would be raised, and not injustly, if an office of this nature was to be kept open for any absent person, beside there are many persons who no doubt are as well qualified, as the one you mention, and many more, who think themselves so. Mr Adams must have very materially changed his mind to have accepted the office if he had been appointed; as he has frequently said, when it has been mentiond to him, by his Friends, that he did not feel himself qualified for it, as he never sought either by himself qualified for it, as he never sought either by himself or Friends, any office; so he would never permit himself to be appointed to any, merely for the honour of it. with respect to his popularity, I think you judge more agreable to your wishes than to the State of the publick opinion. he is too open and independent a Man ever to be a popular Man. he has talents which excite envy and cannot be a favorite. he is no time server. The public, and not himself, is his first consideration—with respect to an other office—Neither you or I shall live to see it fill’d by a New England Man again, I have not any ambition to see a son of mine elevated to a station, the torments of which, I have been too well acquainted with—Walter Scott in his Lady of the Lake, describes the fickleness of the people in rather too humiliating a manner, be sure for our free citizens, but in all countries the populace are much alike—and whoever is witness to the licentiousness of our presses will not deny that the picture has a likeness even in our Country
“Who, over the herd would wish to reign
Fantastic, fickle, Fierce, and Vain.
Vain as the leaf upon the stream
And fickle as the changeful dream
Fantastic as a woman’s mood,
And fierce as frenzys fevered blood
Thou many headed-Monster thing
o who would wish to by thy King?—”
I have a bad pain, and some inflamation in one of my Eyes, which renders it improper for me to write at all but I could not deny myself the pleasure of writing to you, altho at same risk. I find your conjectures were right respecting the appointment to Denmark—the Gentleman was a fellow passenger with me when I returnd from England he has since been employed abroad—and I hope will serve his Country with a fidelity equal to those who were never estranged from it—
You mention having lost consequential Letters—I have heard a murmur, not however from any of the family that Kitty was engaged—I was asked by Mrs Gray respecting it, but no hint of the kind ever came to me of that nature—She thought the disparity of Age, such  as to prevent any thing of the kind it is be sure upon the wrong side, Kitty would do honour to her family in my opinion—and altho She has two fine daughters in Law—Paris being Minerva being judge I should assign the golden apple to Minerva—
excuse blots I cannot coppy—
ever your Friend


            
            
            Abigail Adams
            
            
            Your Grandsons are well and request me to present their duty